Title: To George Washington from Robert Howe, 27 June 1783
From: Howe, Robert
To: Washington, George


                  
                     Sir
                     Ringwood 27th June 1783
                  
                  The Troops arrived at this place last night and commenced their march at three this morning—The Bad Roads (the mountains being a Part) the Heat of the weather & want of shoes made the men appear to be much fatigued.  our Provisions will be out at noon this day and from what information I can get we shall continue to out go it unless we make a halt should this be the case I shall probably halt at Pompton Tho I am anxious to press them on at least six miles farther if it can be done with propriety.  the field pieces joind us Yesterday in good order they are Endow’d with 75 Rounds of shot & 25 Cannisters in all a hundred I wish there had been more of the latter as twelve Rounds Each if any thing happens may not be sufficient.  Colo. Pickering is with me & tells me that shot will be up to day I am Sir with the greatest Respect Your Excellencys Most Obt very hum. Servt
                  
                     Robt Howe
                     
                  
               